DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 101 have been fully considered by are not persuasive.
Applicant asserts that claim 1 does not recite any of the judicial exceptions enumerated in the 2019 PEG, instead asserting the steps of the “conversion process”, “creating a dataset”, “deriving a mathematical expression”, “testing cy comparing’, and “outputting the derived mathematical expression” may be based on mathematical concepts but are not actually recited and cannot practically be done by the human mind because combinatorial optimization problems are difficult to solve (Remarks p. 8 ).
Examiner respectfully disagrees.  The claim itself recites “formulation of the input expression having been guided a human user”.  Furthermore, Applicant’s own arguments state an alleged improvement to avoid manual, difficult, and time consuming conversion process (Remarks, p. 9 top), evidence that the claim elements, though difficult and time consuming, can practically be done in the human mind. Therefore steps related to the mathematical expression, may be practically performed by the human mind.  Furthermore the steps of conversion have been characterized as mathematical concepts, which though “hard problems” still comprise math.  See also Benson v. Gottschalk, wherein converting from one format to another has been determined to be a mathematical concept. Furthermore, the claim does not need to recite an actual formula to recite mathematical concepts; the math can be recited in words. See MPEP 2106.04(a)(2).I.A. In review of the specification, it is evident that the broadest reasonable interpretation of the claim language comprises mathematical concepts. The specification p. 11 describes the testing of the dataset as being performed using aggregation techniques such as a sum, average, RMS, etc.  These are mathematical calculations involving mathematical formulas.  Furthermore, the outputting step is described in the drawings figure 8 based on a comparison function relative to a threshold.  This is a mathematical function.  

Applicant further asserts that under Step 2A prong 2, claim 2 recites a combination of additional elements that when analyzed collectively as a whole is directed to a particular improvement in optimal formatting of an input expression representing an optimization problem into the Ising machine (Remarks p. 8 bottom-9 top). Applicant further asserts an improvement to avoid manual, difficult and time-consuming conversion of an optimization problem to QUBO form, being more efficient (Remarks p. 9).
Examiner respectfully disagrees.  The elements that Applicant points to as additional elements, Examiner asserts are not additional elements, but rather the abstract idea. The 'inventive concept cannot be furnished by the unpatentable law or nature (or natural phenomenon or abstract idea) itself. MPEP 2106.05.I. Furthermore,  “[i]t is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (MPEP 2106.05(a)(II)). 
Applicant further asserts that under step 2B the asserted additional element “testing … to assess whether an aggregated difference value between the formulation of the input expression and the derived mathematical expression meets a present quality threshold” and repeating the conversion “using a different input expression until the aggregated difference value between the formulation of the input expression and the derived mathematical expression is below the preset quality threshold” amounts to significantly more than the abstract idea (Remarks, p. 10).
	Examiner respectfully disagrees. As discussed above, the elements Applicant asserts as comprising significantly more, Examiner has concluded are instead the abstract idea.  See rationale in the rejection below. The 'inventive concept cannot be furnished by the unpatentable law or nature (or natural phenomenon or abstract idea) itself. MPEP 2106.05.I.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claim 1, the under the Alice framework Step 1, the claim falls within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical Concepts and Mental Processes.  The Steps to carry out a conversion process to convert an input expression to a format suitable for inputting into an Ising Machine include mathematical concepts, specifically, the steps of:
… representing an optimization problem, in a format unsuitable for inputting into the Ising machine, formulation of the input expression having been guided by a human user;
carry out a conversion process to convert the input expression … to a format suitable for inputting into the Ising Machine, the conversion process including:
	creating a dataset of input-output data pairs on basis of an evaluation of the formulation of the input expression …, the evaluation identifying a set number of data points for the optimization problem represented in the input expression according to which the dataset of input-output data pairs are created, the dataset of input-output data pairs including a first subset which forms a training dataset and a second subset which forms a test data set and is different from the first subset,
deriving a mathematical expression corresponding to the input expression received by fitting the first subset of the dataset created to coefficients of an exemplary mathematical expression in the format suitable for inputting into the Ising machine, and  
testing, by comparing an output value produced by the formulation of the input expression and an output value produced by the input-output data pairs of the test data set formed by the second subset to assess whether an aggregated difference value between the formulation of the input expression and the derived mathematical expression meets a preset quality threshold; and
 outputting the derived mathematical expression for input to the Ising machine when the derived mathematical expression is assessed as meeting the preset quality threshold whereby the Ising machine is provided with the optimization problem in the format suitable for inputting into the Ising machine:
wherein the conversion process is repeated using a different input expression representing the optimization problem until the aggregated difference value between the formulation of the input expression and the derived mathematical expression is below the present quality threshold. 
Converting an input expression that represents an optimization problem from one format to another is a mathematical concept.  See Benson v. Gottschalk. Furthermore the steps in the conversion recite specific mathematical concepts, i.e., deriving a mathematical expression.  Furthermore, the specification p. 11 describes the testing of the dataset as being performed using aggregation techniques such as a sum, average, RMS, etc.  These are mathematical calculations involving mathematical formulas.  Furthermore, the outputting step is described in the drawings figure 8 based on a comparison function relative to a threshold.  This is a mathematical function.  The input expression, representing an optimization problem, in a format unsuitable for input into an Ising machine, formulation of the input expression having been guided by a human user comprise mental processes, is a step that are performed in the mind, or by hand, and by evaluation.  Furthermore, the step of creating a dataset also includes mental processes; it is also a step that can be performed in the mind, or by hand, and by evaluation because no further limiting is provided as to a mechanism for the conversion.  For these reasons, the claim recites Mathematical Concepts and Mental Processes.
Under the Alice framework Step 2A prong 2 analysis, the claim recites the following additional elements: a system comprising a memory, at least one processor coupled to the memory, the process by the processor to receive an input, and outputting, and to optimize performance of the system which includes the computer operating as the Ising machine.   This recitation does no more than generally link the additional elements to the Mathematical Concepts and Mental Processes in a manner that in effect merely recites “apply it” on a system comprising a memory and a processor.  At most these elements merely recite insignificant extra-solution activity to the recited Mathematical Concepts and Mental Processes. Furthermore, the receiving an input and outputting comprise an insignificant extra solution activity.  These steps merely recite data input and output operations comprising data gathering.  See MPEP 2106.05(g). Furthermore, the element to optimize performance of the system which includes the computer operating as the Ising machine merely comprises an intended result of the mathematical and mental concepts.   For these reasons the claims are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim either merely generally links an additional element to the math or recites insignificant extra-solution activity.  The innovative concept is in the mathematical concepts, i.e., the Mathematical Concepts and ordering of Mental Processes for carrying out a conversion processes to convert an optimization problem from one format to another.  As claimed, no technological innovation is apparent in technology, i.e., the processor or memory, or in the elements of implementation, beyond the mathematics and mental processes.  Furthermore the additional elements comprise well understood, routine and conventional activities commonly used to execute mathematical concepts on a computer.  See e.g.,D. Patterson et al., Computer Organization and Design, the Hardware/Software Interface, Elsevier, 3rd ed., 2005 (hereinafter “Patterson”).  Patterson discloses various architectures and approaches for implementing mathematical concepts on a computer (Ch 3).  Furthermore the figure on p. 159 depicts the classic components of the computer to perform these tasks including a processor coupled to a memory receiving inputs, performing operations, and outputting results.   For these reasons claim 1 does not amount to significantly more than the abstract idea.

Claims 2-12 are rejected for at least the reasons cited with respect to claim 1.  Claims 2, and 4-12 merely further limit claim 1 limitations with further mathematical concepts (claim 2, 4, and 6-11), or with further mental processes (claim 5, and 12).  Claims 2, and 4-12 recite no further additional elements that would require further analysis under Step 2A prong 2 and Step 2B. 
Claim 3 recites the following additional element: the dataset is created by a software interpreter.  Under the Step 2A prong 2 analysis, use of a software interpreter to create the dataset is merely an insignificant extra solution activity.  Under the Step 2B analysis, the additional element comprises well understood, routine and conventional activity.  See e.g. J. Hennessy, Computer Architecture: A Quantitative Approach, 3rd edition, 2003 (hereinafter “Hennessy”).  Hennessy describes the purpose of a software interpreter as being used since the 1990s to provide “software compatibility across many platforms, with the hope of ‘write once, run everywhere’”. Hennessy p. 149.
For these reasons claims 2-12 do not amount to significantly more than the abstract idea.

Claims 13 is directed to a method that would be practiced by the apparatus of claim 1.  All steps recited in the method of claim 13 are performed by the apparatus of claim 1.  The claim 1 analysis applies equally to claim 13.

Claims 14 is directed to a machine-readable storage medium storing instructions executable by the apparatus of claim 1.  All steps recited in the method of claim 14 are performed by the apparatus of claim 1.  The claim 1 analysis applies equally to claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182